NUMBER 13-12-00225-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


LUIS GARCIA,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 357th District Court
                         of Cameron County, Texas.



                          MEMORANDUM OPINION
          Before Chief Justice Valdez and Justices Garza and Perkes
                      Memorandum Opinion Per Curiam

       Appellant, Luis Garcia, attempts to appeal his conviction for driving while

intoxicated.   The trial court has certified that this “is a plea-bargain case, and the

defendant has NO right of appeal,” and “the defendant has waived the right of appeal.”

See TEX. R. APP. P. 25.2(a)(2).
       On August 20, 2012, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       Appellant’s counsel failed respond to the order and on October 16, 2012, this

Court abated the appeal and remanded to the trial court for a hearing to determine why

counsel failed to comply with this Court's order.       The trial court held a hearing on

November 28, 2012. Counsel’s statements at the hearing do not establish that the

certification currently on file with this Court is incorrect or that appellant otherwise has a

right to appeal. On June 24, 2013, the trial court issued an order stating that appellant

entered into an agreed plea bargain, was sentenced to the terms of the plea agreement,

and does not have the right to appeal. Accordingly, this case is hereby REINSTATED.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.

                                                  PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of July, 2013.




                                              2